Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1,8,14,15, is/are rejected under 35 U.S.C. 102a as being anticipated by (CN 205844670 U)
Regarding Claim 1,
(CN 205844670 U) discloses (drawing 7, also pasted below) a display panel (20), comprising: a liquid crystal display panel (20) and a liquid crystal lens (10); wherein the liquid crystal display panel comprises: a first substrate (201) and a second substrate (202) disposed to face each other, and a first liquid crystal layer (203) located between the first substrate and the second substrate; wherein the liquid crystal lens comprises: a third substrate (101) disposed on one side of the first substrate away (201) from the second substrate (202), and a second liquid crystal layer (103) located between the first substrate (201) and the third substrate (101); and wherein the third substrate (101) is located within a display region of the display panel.

    PNG
    media_image1.png
    577
    792
    media_image1.png
    Greyscale

Regarding Claim 8,
(CN 205844670 U) discloses (drawing 7) wherein the liquid crystal display panel further comprises an optical element disposed around the first liquid crystal layer; and the liquid crystal lens further comprises a sealing glue (see machine translation page 5, last paragraph where it says “…the first substrate 101 by a sealant…”), located between the first substrate and the third substrate, for sealing the second liquid crystal layer.
Regarding Claim 14,
(CN 205844670 U) discloses (drawing 7) in a display mode, applying a first voltage to the first liquid crystal layer, wherein the first voltage is used for providing a voltage for a display picture; in a camera mode, applying a second voltage to the second liquid crystal layer and the first liquid crystal layer at a first position so that the second liquid crystal layer and the first liquid crystal layer at the first position are in a lens state; wherein, an orthographic projection area of the first liquid crystal layer at the first position on the first substrate is overlapped with an orthographic projection area of the third substrate on the first substrate.(ABSTRACT)
Regarding Claim 15,
(CN 205844670 U) discloses (drawing 7)in a display mode, applying a same first voltage to the lens electrode and the pixel electrode, wherein the first voltage is used for providing a voltage for a display picture; in a camera mode, applying a third voltage to the pixel electrode at a second position, applying the first voltage to the pixel electrode at other positions, applying a fourth voltage to the lens electrode, wherein the third voltage and the fourth voltage are used for adjusting a focal length of the liquid crystal lens; wherein, an orthographic projection area of the pixel electrode at the second position on the first substrate is overlapped with an orthographic projection area of the third substrate on the first substrate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 205844670 U) in view of (JP 2018018043 A)
Regarding Claim 2,
(CN 205844670 U) discloses everything as disclosed above.
(CN 205844670 U) does not disclose wherein a thickness of the second liquid crystal layer is greater than a thickness of the first liquid crystal layer.
(JP 2018018043 A) discloses wherein a thickness of the second liquid crystal layer is greater than a thickness of the first liquid crystal layer.
It would have been obvious to one of ordinary skill in the art to modify (CN 205844670 U) to include (JP 2018018043 A) motivated by the desire to provide a liquid crystal capable of suppressing degradation in image quality (ABSTRACT).   

Claim(s) 3-6,16,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 205844670 U) in view of Park et al (US 20180052348)
Regarding Claim 3,
(CN 205844670 U) discloses everything as disclosed above.
(CN 205844670 U) does not disclose polarizers.
(CN 205844670 U) discloses a common electrode (CE) located on one side of the second substrate close to the first liquid crystal layer, and a pixel electrode (PE) located on one side of the color film layer close to the first liquid crystal layer; and the liquid crystal lens (10) is located on a light-emitting surface side of the liquid crystal display panel, and the liquid crystal lens (10) further comprises a lens electrode located on one side of the third substrate close to the second liquid crystal layer.
Park et al discloses (Fig. 1) discloses wherein the liquid crystal display panel further comprises: a first polarizer [0054](110) located on one side of the second substrate (200) away from the first substrate (100), a second polarizer (known in the art to have another polarizer) located on one side of the first substrate away from the second substrate, a color film layer [0015] located on one side of the first substrate close to the first liquid crystal layer, an orthographic projection [0054]) area of the first polarizer on the second substrate is overlapped with an area of the second substrate; an orthographic projection [0054] area of the second polarizer on the first substrate is a first area, an orthographic projection area of the third substrate on the first substrate is a second area, the first area and the second area are not overlapped, and an area formed by the first area and the second area is overlapped with an area of the first substrate; an orthographic projection area of the color film layer on the first substrate is overlapped with the orthographic projection area of the second polarizer on the first substrate; each of an orthogonal projection area of the common electrode (CE) on the second substrate and an orthogonal projection area of the pixel electrode (PE) on the second substrate is overlapped with the area of the second substrate.
It would have been obvious to one of ordinary skill in the art to modify (CN 205844670 U) to include Park et al’s polarizer with protrusions motivated by the desire to create a wire grid polarizer.
Regarding Claim 4,
(CN 205844670 U) discloses everything as disclosed above.
(CN 205844670 U) discloses a common electrode (CE) located on one side of the second substrate close to the first liquid crystal layer, and a pixel electrode (PE) located on one side of the color film layer close to the first liquid crystal layer; and the liquid crystal lens (10) is located on a light-emitting surface side of the liquid crystal display panel, and the liquid crystal lens (10) further comprises a lens electrode located on one side of the third substrate close to the second liquid crystal layer.
(CN 205844670 U) does not disclose polarizers.
Park et al discloses (Fig. 1) wherein the liquid crystal display panel further comprises: a first polarizer [0054](110) located on one side of the second substrate (200) away from the first substrate (100), a second polarizer (known in the art to have another polarizer) located on one side of the first substrate away from the second substrate, a color film layer [0015] located on one side of the first substrate close to the first liquid crystal layer, an orthographic projection [0054]) area of the first polarizer on the second substrate is overlapped with an area of the second substrate; an orthographic projection [0054], and a pixel electrode (PE) located on one side of the first substrate close to the first liquid crystal layer; an orthographic projection area [0054] of the first polarizer on the second substrate is overlapped with an area of the second substrate; an orthographic projection [0054] area of the second polarizer on the first substrate is a first area, an orthographic projection [0054] area of the third substrate on the first substrate is a second area, the first area and the second area are not overlapped, and an area formed by the first area and the second area is overlapped with an area of the first substrate; an orthographic projection area of the color film layer on the first substrate is overlapped with the orthographic projection area of the second polarizer on the first substrate; each of an orthogonal projection area of the common electrode (CE) on the second substrate and an orthogonal projection area of the pixel electrode on the second substrate is overlapped with the area of the second substrate.
It would have been obvious to one of ordinary skill in the art to modify (CN 205844670 U) to include Park et al’s polarizer with protrusions motivated by the desire to create a wire grid polarizer.
Regarding Claim 5,
(CN 205844670 U) discloses everything as disclosed above.
(CN 205844670 U) discloses a common electrode (CE) located on one side of the second substrate close to the first liquid crystal layer, and a pixel electrode (PE) located on one side of the color film layer close to the first liquid crystal layer; and the liquid crystal lens (10) is located on a light-emitting surface side of the liquid crystal display panel, and the liquid crystal lens (10) further comprises a lens electrode located on one side of the third substrate close to the second liquid crystal layer.
(CN 205844670 U) does not disclose polarizers.
Park et al discloses (Fig. 1) wherein the liquid crystal display panel further comprises: a quantum rod color film [0015] located on one side of the second substrate away from the first substrate, a first polarizer [0054] located on one side of the first substrate away from the second substrate, a common electrode (CE) located on one side of the second substrate close to the first liquid crystal layer, and a pixel electrode (PE) located on one side of the first substrate close to the first liquid crystal layer; an orthographic projection [0054] area of the quantum rod color film on the second substrate is overlapped with an area of the second substrate; an orthographic projection [0054] area of the first polarizer on the first substrate is a first area, an orthographic projection area of the third substrate on the first substrate is a second area, the first area and the second area are not overlapped, and an area formed by the first area and the second area is overlapped with an area of the first substrate; each of an orthogonal projection area of the common electrode on the second substrate and an orthogonal projection area of the pixel electrode on the second substrate is overlapped with the area of the second substrate.
It would have been obvious to one of ordinary skill in the art to modify (CN 205844670 U) to include Park et al’s polarizer with protrusions motivated by the desire to create a wire grid polarizer.
Regarding Claim 6,16,18,
In addition to (CN 205844670 U) and Park et al, (CN 205844670 U) discloses (Drawing 7) wherein a pattern of the lens electrode (105) is the same as a pattern of the pixel electrode (105) .
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 205844670 U) and of (JP 2018018043 A) in view of Li (US 20170263648)
Regarding Claim 7,
(CN 205844670 U) and Park et al discloses everything as disclosed above.
(CN 205844670 U) and Park et al does not disclose the pixel electrode comprises a plurality of sets of sub-pixel electrodes, and orthographic projection areas of the plurality of sets of sub-pixel electrodes on the second substrate are overlapped with an orthographic projection area of the third substrate on the second substrate; and each set of sub-pixel electrodes are located on a circle which takes a center of the liquid crystal lens as a center of the circle, and each circle has a different radius.
Li discloses each set of sub-pixel electrodes are located on a circle which takes a center of the liquid crystal lens as a center of the circle, and each circle has a different radius.
It would have been obvious to one of ordinary skill in the art to modify (CN 205844670 U) to include Park et al’s pixel electrodes are located on a circle which takes a center of the liquid crystal lens as a center of the circle, and each circle has a different radius motivated by the desire to manufacture an array substrate suitable for circular display devices. [0020]

Claim(s) 9,10,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 205844670 U) in view of Yoon et al (US 20170090637)
Regarding Claim 9,17-20
(CN 205844670 U) discloses everything as disclosed above.
(CN 205844670 U) does not disclose an imaging module, and the display panel wherein the imaging module is located on one side of the liquid crystal display panel away from a light-emitting surface, and an orthographic projection area of the imaging module on the first substrate is overlapped with an orthographic projection area of the third substrate on the first substrate.
Yoon et al discloses imaging module, and the display panel wherein the imaging module is located on one side of the liquid crystal display panel away from a light-emitting surface, and an orthographic projection area of the imaging module on the first substrate is overlapped with an orthographic projection area of the third substrate on the first substrate.
It would have been obvious to one of ordinary skill in the art to modify (CN 205844670 U) to include Yoon et al’s imaging module on the first substrate motivated by the desire to manufacture a touch screen [0147].
Regarding Claim 10,
In addition to (CN 205844670 U) and Yoon et al, Yoon et al discloses a backlight source (130) located on said one side of the liquid crystal display panel away from the light- emitting surface; wherein, no backlight source is located at a position of the imaging module.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 205844670 U) in view of Lo et al (US 20190035773)
Regarding Claim 11,
(CN 205844670 U) discloses everything as disclosed above.
(CN 205844670 U) does not disclose wherein the backlight source comprises a number of white micro-LEDs arranged in an array.
Lo et al disclose wherein the backlight source comprises a number of white micro-LEDs arranged in an array. [0091]
	It would have been obvious to one of ordinary skill in the art to modify (CN 205844670 U) to include Lo et al’s white micro-LEDs arranged in an array motivated by the desire to improve brightness to the display [0091].
Claim(s) 12,13, is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 205844670 U) and of Yoon et al (US 20170090637) in view of Furukawa et al (US 20190096338)
Regarding Claim 12,
(CN 205844670 U) discloses everything as disclosed above.
(CN 205844670 U) does not disclose further comprising a light homogenizing plate located between the backlight source and the liquid crystal display panel and provided with an opening at the position of the imaging module.
Furukawa et al discloses a light homogenizing plate located between the backlight source and the liquid crystal display panel and provided with an opening at the position of the imaging module. [0052]
It would have been obvious to one of ordinary skill in the art to modify (CN 205844670 U) to include Furukawa et al’s diffuser (homogenizing plate) motivated by the desire to diffuse light to the display section. 
Regarding Claim 13,
In addition to (CN 205844670 U), Yoon et al, and Furukawa et al, Furukawa et al  doesn’t disclose wherein an edge of the opening is wedge-shaped. One would have recognized the edge of the opening being wedge shaped as a result-effective variable able to be optimized for great light distribution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY P CHIEN/Primary Examiner, Art Unit 2871